TUTTRE, District Judge.
The petitioner was born at Ridgetown, Ontario, Canada, on October 7, 1888, and is a citizen of Canada. He came to Detroit, Mich., in the United States, on May 15, 1907, crossing from Windsor on the ferry, landing at the regular landing for inspecting foreigners. His baggage was examined by the inspectors at the customhouse, but through ignorance of the law on his part and oversight on the part of the emigration inspectors he was not registered at the emigration office. He has resided here in Detroit ever since that time, and was graduated from the Detroit College of Daw on June 20, 1912. On February 26, 1909, he took out his first papers of citizenship before the clerk of the circuit court for the county of Wayne, at Detroit, Mich. Thereafter, and for the express and announced purpose of securing naturalization papers, he presented himself for examination before the United States inspector at Detroit, and made a satisfactory, showing that he had resided continuously in the city of Detroit, Mich., from May 15,-1907. The inspector at Detroit made a report to the Department of Commerce and Dabor at Washington, which department thereupon issued a certificate showing that the petitioner had arrived at Detroit on May 15, 1907, which certificate was filed with this petition. Said certificate had an indorsement upon the back thereof showing that it was not based upon registry at the time of entry, but was issued as the result of an examination subsequently conducted by the inspector in charge at Detroit, and reaffirms and admits that the petitioner did actually enter on May 15,1907. Said indorsement further states that the petition was granted solely for the purpose of allowing the alien to file a petition so that the court in which such petition is filed might judicially determine whether the certificate of arrival required by section 4 of the Naturalization Act (Act June 29, 1906, c. 3592, 34 Stat. 596 [U S. Comp. St. Supp. 1911, p. 529]) must be made up from the registration prescribed in section 1 of said act.
The naturalization officer now objects to the granting of the prayer of the petition on the ground that the petitioner had not complied with the requirements of Emigration Act Eeb. 20, 1907, c. 1134, 34 Slat. 898 (U S. Comp. St. Supp. 1911, p. 499), and especially with the requirements of section 2 of said act, providing for the inspection of aliens from Canada, and of rule 12, made in pursuance of said section. An examination of section 44 of said Emigration Act will show that section 32 of that act did not take effect until July 1, 1907, and was not in force at the time the petitioner entered the United States.
*1006This certificate is regular in form upon the face thereof. It complies with all the requirements of the fourth paragraph of the second subdivision of section 4 of the Naturalization Act, which reads as follows :
“At the time of filing his petition there shall be filed with the clerk of the court a certificate from the Department of Commerce and Labor, if the petitioner arrived in the United States after the passage of this Act, stating the date, place, and manner of his arrival in the United States * * * which certificate * * * shall be attached to and made a part of his petition.”
The indorsement upon the back of the certificate does not affect the genuineness of the signature or the correctness of the information stated in it. This certificate complies with the requirements of the law. This ruling of the court cannot in any way work to the detriment of the rigid enforcement of the emigration laws by the Department of Commerce and Labor. They were not required to issue the certificate; and, having issued it in this case, there is no reason why they must do so in a similar case in the future. The Naturalization Act requires records of entry to be kept by .the Emigration Department. The court is of the opinion that they would be warranted in refusing a certificate of entry unless such entry was shown by their records. However, that question is not before this court at this time.. If proceedings are ever brought by an alien to compel the issuance of a certificate of entry upon other showing than the records of the emigration office, it will be time enough for the court to pass upon that question. When the Department of Commerce and Labor see fit to issue a certificate showing the entry of an alien, they ought not to be heard to say in opposition to the admission of the alien to citizenship that, while the certificate is genuine and states the truth, the court ought not to give any weight to it because the official issuing it did not have proper proof before him.
The petitioner will therefore be admitted.to citizenship on taking the proper oath at the next regular naturalization hearing in this court.